Ludeling, C. J.
The suit of the New Orleans and Bay Island Company v. Nelson & Poppleton is pending in the Sixth District Court. The defendant, after pleading to the merits, made a reconventional demand.
The Judge of the Sixth District Court refuses to fix this cause for trial unless the defendcmt shall give security for costs.
We know of no law or practice which would justify his conduct— nor lias he referred us to any.
It is therefore ordered and adjudged that the judge a quo cause the clerk of his court to reinstate the said suit on the jury docket, and that the said case be called and fixed for trial according to law.